

[FORM OF CONVERTIBLE NOTE]
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT, OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE
TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(ii) AND 15(a) HEREOF.  THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
 
Radient Pharmaceuticals Corporation
 
CONVERTIBLE NOTE
 
Issuance Date:  January [___], 2011
Original Principal Amount: U.S. $[            ]



FOR VALUE RECEIVED, Radient Pharmaceuticals Corporation, a Delaware corporation
(the "Company"), hereby promises to pay to [BUYER] or registered assigns (the
"Holder") the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof pursuant to redemption, conversion, amortization or
otherwise, the "Principal") in cash and/or in shares of Common Stock (as defined
below) and when due, whether upon the Maturity Date (as defined below), each
Installment Date (as defined below), acceleration, redemption or otherwise (in
each case in accordance with the terms hereof).  This Convertible Note
(including all Convertible Notes issued in exchange, transfer or replacement
hereof, this "Note") is one of an issue of Convertible Notes issued pursuant to
the Securities Purchase Agreement on the Closing Date (collectively, the "Notes"
and such other Convertible Notes, the "Other Notes").  Certain capitalized terms
used herein are defined in Section 28.
 

 

--------------------------------------------------------------------------------

 

(1)           PAYMENTS OF PRINCIPAL.  On the Maturity Date, the Company shall
pay to the Holder an amount in cash representing all outstanding Principal and
accrued and unpaid Late Charges on such Principal.  The "Maturity Date" shall be
December 1, 2011, as may be extended at the option of the Holder (i) in the
event that, and for so long as, an Event of Default (as defined in Section 4(a))
shall have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) or any event shall have occurred and be continuing
on the Maturity Date (as may be extended pursuant to this Section 1) that with
the passage of time and the failure to cure would result in an Event of
Default and (ii) through the date that is ten (10) Business Days after the
consummation of a Change of Control in the event that a Change of Control is
publicly announced or a Change of Control Notice (as defined in Section 5(b)) is
delivered prior to the Maturity Date.
 
(2)           INTEREST AND PREPAYMENT.  The Company acknowledges and agrees that
this Note was issued at an original issue discount.  Other than any accrued and
unpaid Late Charge or interest in accordance with Section 3(c)(ii), if any, no
interest payments shall be made on this Note.  Other than as specifically
permitted by this Note, the Company may not prepay any portion of the
outstanding Principal or accrued and unpaid Late Charges on Principal, if any.  
 
(3)           CONVERSION OF NOTES.  This Note shall be convertible into shares
of the Company's common stock, par value $0.001 per share (the "Common Stock"),
on the terms and conditions set forth in this Section 3.
 
 (a)          Conversion Right.  Subject to the provisions of Section 3(d), at
any time or times on or after the date hereof, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 3(c), at the Conversion Rate (as defined below).  The Company shall
not issue any fraction of a share of Common Stock upon any conversion.  If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share.  The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.
 
 (b)          Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the "Conversion Rate").
 
(i)           "Conversion Amount" means the sum of (A) the portion of the
Principal to be converted, amortized, redeemed or otherwise with respect to
which this determination is being made, and (B) any accrued and unpaid Late
Charges with respect to such Principal.
 
(ii)           "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination, $0.60 per share, subject to adjustment as
provided herein.
 

 
- 2 -

--------------------------------------------------------------------------------

 

(c)          Mechanics of Conversion.
 
(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and the
Transfer Agent and (B) if required by Section 3(c)(iii), surrender this Note to
a common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction).  On or before the first (1st)
Business Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile a confirmation of receipt of such Conversion Notice
to the Holder and the Transfer Agent.  On or before the third (3rd) Trading Day
following the date of receipt of a Conversion Notice (the "Share Delivery
Date"), the Company shall (x) provided that the Transfer Agent is participating
in the DTC Fast Automated Securities Transfer Program, credit such aggregate
number of shares of Common Stock to which the Holder shall be entitled to the
Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled.  If this Note is
physically surrendered for conversion as required by Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the Holder a new Note (in
accordance with Section 16(d)) representing the outstanding Principal not
converted.  The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
 
(ii)           Company's Failure to Timely Convert.  If the Company shall fail
to issue a certificate to the Holder or credit the Holder's balance account with
DTC, as applicable, for the number of shares of Common Stock to which the Holder
is entitled upon conversion of any Conversion Amount on or prior to the date
which is three (3) Trading Days after the Conversion Date (a "Conversion
Failure"), then (A) the Company shall pay damages to the Holder for each Trading
Day of such Conversion Failure in an amount equal to 1.5% of the product of (1)
the sum of the number of shares of Common Stock not issued to the Holder on or
prior to the Share Delivery Date and to which the Holder is entitled, and (2)
the Closing Sale Price of the Common Stock on the Share Delivery Date and (B)
the Holder, upon written notice to the Company, may void its Conversion Notice
with respect to, and retain or have returned, as the case may be, any portion of
this Note that has not been converted pursuant to such Conversion Notice;
provided that the voiding of a Conversion Notice shall not affect the Company's
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(ii) or otherwise.  In addition to the
foregoing, if within three (3) Trading Days after the Company's receipt of the
facsimile copy of a Conversion Notice, the Company shall fail to issue and
deliver a certificate to the Holder or credit the Holder's balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon such Holder's conversion of any Conversion Amount, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within three (3) Trading Days
after the Holder's request and in the Holder's discretion, either (i) pay cash
to the Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.
 

 
- 3 -

--------------------------------------------------------------------------------

 

(iii)           Registration; Book-Entry. The Company shall maintain a register
(the "Register") for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
"Registered Notes").  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and Interest, if any, hereunder, notwithstanding
notice to the contrary.  A Registered Note may be assigned or sold in whole or
in part only by registration of such assignment or sale on the Register.  Upon
its receipt of a request to assign or sell all or part of any Registered Note by
a Holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 16.  Notwithstanding
anything to the contrary in this Section 3(c)(iii), a Holder may assign any Note
or any portion thereof to an Affiliate of such Holder or a Related Fund of such
Holder without delivering a request to assign or sell such Note to the Company
and the recordation of such assignment or sale in the Register (a "Related Party
Assignment"); provided, that (x) the Company may continue to deal solely with
such assigning or selling Holder unless and until such Holder has delivered a
request to assign or sell such Note or portion thereof to the Company for
recordation in the Register; (y) the failure of such assigning or selling Holder
to deliver a request to assign or sell such Note or portion thereof to the
Company shall not affect the legality, validity, or binding effect of such
assignment or sale and (z) such assigning or selling Holder shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register
(the "Related Party Register") comparable to the Register on behalf of the
Company, and any such assignment or sale shall be effective upon recordation of
such assignment or sale in the Related Party Register.  Notwithstanding anything
to the contrary set forth herein, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting physical surrender and reissue of this Note.  The Holder and
the Company shall maintain records showing the Principal and Late Charges, if
any, converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Note upon conversion.
 

 
- 4 -

--------------------------------------------------------------------------------

 

(iv)           Pro Rata Conversion; Disputes.  In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder's portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date.  In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 21.
 
(d)          Limitations on Conversions.
 
(i)           Beneficial Ownership.  The Company shall not effect any conversion
of this Note, and the Holder of this Note shall not have the right to convert
any portion of this Note pursuant to the terms and provisions of this Note, to
the extent that after giving effect to such conversion, the Holder (together
with the Holder's Affiliates) would beneficially own in excess of 4.99% (the
"Maximum Percentage") of the number of shares of Common Stock outstanding
immediately after giving effect to such conversion.  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which the determination of
such sentence is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (A) conversion of the remaining, nonconverted
portion of this Note beneficially owned by the Holder or any of its Affiliates
and (B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any Other Notes
or warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 3(d)(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act").  For purposes of this Section 3(d)(i), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company's most recent
Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y) a more recent public
announcement by the Company or (z) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one (1) Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.  By written
notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided, that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of Notes.  The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d)(i) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.
 

 
- 5 -

--------------------------------------------------------------------------------

 

(ii)           Principal Market Regulation.  The Company shall not be obligated
to issue any shares of Common Stock upon conversion of this Note, and the Holder
of this Note shall not have the right to receive upon conversion of this Note
any shares of Common Stock, if the issuance of such shares of Common Stock would
exceed the aggregate number of shares of Common Stock which the Company may
issue upon conversion or exercise, as applicable, of the Notes and Warrants
without breaching the Company's obligations under the rules or regulations of
the Principal Market, which aggregate number equals 19.99% of the number of
shares outstanding on the Closing Date (the "Exchange Cap"), except that such
limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the
Principal Market for issuances of Common Stock in excess of such amount or (B)
obtains a written opinion from outside counsel to the Company that such approval
is not required, which opinion shall be reasonably satisfactory to the Required
Holders.  Until such approval or written opinion is obtained, no purchaser of
the Notes pursuant to the Securities Purchase Agreement (the "Purchasers") shall
be issued in the aggregate, upon conversion or exercise, as applicable, of Notes
or Warrants, shares of Common Stock in an amount greater than the product of the
Exchange Cap multiplied by a fraction, the numerator of which is the principal
amount of Notes issued to such Purchaser pursuant to the Securities Purchase
Agreement on the Closing Date and the denominator of which is the aggregate
principal amount of all Notes issued to the Purchasers pursuant to the
Securities Purchase Agreement on the Closing Date (with respect to each
Purchaser, the "Exchange Cap Allocation").  In the event that any Purchaser
shall sell or otherwise transfer any of such Purchaser's Notes, the transferee
shall be allocated a pro rata portion of such Purchaser's Exchange Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee.  In the event that any holder of Notes shall convert all of
such holder's Notes into a number of shares of Common Stock which, in the
aggregate, is less than such holder's Exchange Cap Allocation, then the
difference between such holder's Exchange Cap Allocation and the number of
shares of Common Stock actually issued to such holder shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of Notes on a pro
rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder.
 

 
- 6 -

--------------------------------------------------------------------------------

 

(4)          RIGHTS UPON EVENT OF DEFAULT.
 
(a)          Event of Default.  Each of the following events shall constitute an
"Event of Default":
 
(i)           the failure of the applicable Registration Statement required to
be filed pursuant to the Registration Rights Agreement to be filed within the
applicable time period specified in the Registration Rights Agreement or to be
declared effective by the SEC on or prior to the date that is sixty (60) days
after the applicable Effectiveness Deadline (as defined in the Registration
Rights Agreement), or, while the applicable Registration Statement is required
to be maintained effective pursuant to the terms of the Registration Rights
Agreement, the effectiveness of the applicable Registration Statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to any holder of the Notes for sale of all of such holder's
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of ten (10) consecutive days or for
more than an aggregate of thirty (30) days in any 365-day period (other than
days during an Allowable Grace Period (as defined in the Registration Rights
Agreement));
 
(ii)           the suspension from trading or failure of the Common Stock to be
listed on an Eligible Market for a period of five (5) consecutive Trading Days
or for more than an aggregate of ten (10) Trading Days in any 365-day period;
 
(iii)          subject to Section 3(d)(ii), the Company's (A) failure to cure a
Conversion Failure by delivery of the required number of shares of Common Stock
within ten (10) Business Days after the applicable Conversion Date or (B)
notice, written or oral, to any holder of the Notes, including by way of public
announcement or through any of its agents, at any time, of its intention not to
comply with a request for conversion of any Notes into shares of Common Stock
that is tendered in accordance with the provisions of the Notes;
 
(iv)         at any time following the tenth (10th) consecutive Business Day
that the Holder's Authorized Share Allocation is less than the number of shares
of Common Stock that the Holder would be entitled to receive upon a conversion
of the full Conversion Amount of this Note (without regard to any limitations on
conversion set forth in Section 3(d) or otherwise);
 
(v)           the Company's failure to pay to the Holder any amount of Principal
(including, without limitation, any redemption payments), Late Charges or other
amounts when and as due under this Note or any other Transaction Document (as
defined in the Securities Purchase Agreement) or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which the Holder is a party, except, in the
case of a failure to pay Late Charges or any other such amounts specified above,
other than the Principal, when and as due, in which case only if such failure
continues for a period of at least five (5) Business Days;
 

 
- 7 -

--------------------------------------------------------------------------------

 

(vi)         any default under, redemption of or acceleration prior to maturity
of any Indebtedness of the Company or any of its Subsidiaries (as defined in
Section 3(a) of the Securities Purchase Agreement) other than with respect to
any Other Notes;
 
(vii)        the Company or any of its Subsidiaries, pursuant to or within the
meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law for
the relief of debtors (collectively, "Bankruptcy Law"), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a "Custodian"), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
 
(viii)       a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
 
(ix)         a final judgment or judgments for the payment of money aggregating
in excess of $200,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $200,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
 
(x)          the Company breaches any representation, warranty, covenant or
other term or condition of any Transaction Document, except, in the case of a
breach of a covenant which is curable, only if such breach continues for a
period of at least ten (10) consecutive Business Days;
 
(xi)         any breach or failure in any respect to comply with Section 13 of
this Note;
 
(xii)        any material damage to, or loss, theft or destruction of, a
material amount of property of the Company, whether or not insured, or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than thirty (30) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of the Company or any Subsidiary, if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect (as
defined in the Securities Purchase Agreement);
 

 
- 8 -

--------------------------------------------------------------------------------

 

(xiii)        either the Principal Market Stockholder Approval (as defined in
the Securities Purchase Agreement) or the Authorized Share Stockholder Approval
(as defined in the Securities Purchase Agreement) has not occurred on or prior
to the Stockholder Meeting Deadline; or
 
(xiv)        any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.
 
(b)           Redemption Right.  Upon the occurrence of an Event of Default with
respect to this Note or any Other Note, the Company shall within one (1)
Business Day deliver written notice thereof via facsimile and overnight courier
(an "Event of Default Notice") to the Holder.  At any time after the earlier of
the Holder's receipt of an Event of Default Notice and the Holder becoming aware
of an Event of Default, the Holder may require the Company to redeem (an "Event
of Default Redemption") all or any portion of this Note by delivering written
notice thereof (the "Event of Default Redemption Notice") to the Company, which
Event of Default Redemption Notice shall indicate the portion of this Note the
Holder is electing to redeem.  Each portion of this Note subject to redemption
by the Company pursuant to this Section 4(b) shall be redeemed by the Company in
cash at a price equal to 125% of the greater of (x) the Conversion Amount to be
redeemed and (y) the product of (A) the Conversion Rate in effect at such time
as the Holder delivers an Event of Default Redemption Notice with respect to
such Conversion Amount being redeemed and (B) the greatest Closing Sale Price of
the Common Stock on any Trading Day during the period commencing on the date
immediately preceding such Event of Default and ending on the date the Holder
delivers the Event of Default Redemption Notice (the "Event of Default
Redemption Price").  Redemptions required by this Section 4(b) shall be made in
accordance with the provisions of Section 11.  To the extent redemptions
required by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.  The parties hereto agree that in
the event of the Company's redemption of any portion of the Note under this
Section 4(b), the Holder's damages would be uncertain and difficult to estimate
because of the parties' inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder.  Accordingly, any Event of Default redemption premium due under
this Section 4(b) is intended by the parties to be, and shall be deemed, a
reasonable estimate of the Holder's actual loss of its investment opportunity
and not as a penalty.
 

 
- 9 -

--------------------------------------------------------------------------------

 

(5)          RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a)           Assumption.  The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking and
security to the Notes, and satisfactory to the Required Holders and (ii) the
Successor Entity (including its Parent Entity) is a publicly traded corporation
whose common stock is quoted on or listed for trading on an Eligible
Market.  Upon the occurrence of any Fundamental Transaction, the Successor
Entity shall succeed to, and be substituted for (so that from and after the date
of such Fundamental Transaction, the provisions of this Note referring to the
"Company" shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Note with the same effect as if such Successor Entity had
been named as the Company herein.  Upon consummation of the Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of the Fundamental Transaction, in lieu of the shares of
the Company's Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion or redemption of the Notes prior to such
Fundamental Transaction, such shares of the publicly traded common stock (or
their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note.  The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
 
(b)           Redemption Right.  No sooner than fifteen (15) days nor later than
ten (10) days prior to the consummation of a Change of Control, but not prior to
the public announcement of such Change of Control, the Company shall deliver
written notice thereof via facsimile and overnight courier to the Holder (a
"Change of Control Notice").  At any time during the period beginning after the
Holder's receipt of a Change of Control Notice and ending twenty (20) Trading
Days after the date of the consummation of such Change of Control, the Holder
may require the Company to redeem (a "Change of Control Redemption") all or any
portion of this Note by delivering written notice thereof ("Change of Control
Redemption Notice", and the date thereof, the "Change of Control Redemption
Notice Date") to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to require the Company to
redeem.  The portion of this Note subject to redemption pursuant to this Section
5(b) shall be redeemed by the Company in cash at a price equal to 125% of the
greater of (x) the Conversion Amount to be redeemed and (y) the product of (A)
the Conversion Rate in effect at such time as the Holder delivers a Change of
Control Redemption Notice with respect to such Conversion Amount being redeemed
and (B) the greatest Closing Sale Price of the shares of Common Stock during the
period beginning on the date immediately preceding the earlier to occur of (1)
the consummation of the Change of Control and (2) the public announcement of
such Change of Control and ending on the date the Holder delivers the Change of
Control Redemption Notice (the "Change of Control Redemption
Price").  Redemptions required by this Section 5 shall be made in accordance
with the provisions of Section 11 and shall have priority to payments to
stockholders in connection with a Change of Control.  To the extent redemptions
required by this Section 5(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.  Notwithstanding anything to the
contrary in this Section 5, but subject to Section 3(d), until the Change of
Control Redemption Price (together with any interest thereon) is paid in full,
the Conversion Amount submitted for redemption under this Section 5(c) (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3.  The parties hereto agree that in the
event of the Company's redemption of any portion of the Note under this Section
5(b), the Holder's damages would be uncertain and difficult to estimate because
of the parties' inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder.  Accordingly, any Change of Control redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder's actual loss of its investment opportunity and not as a
penalty.
 

 
- 10 -

--------------------------------------------------------------------------------

 

(6)          DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND
OTHER CORPORATE EVENTS.
 
(a)           Distribution of Assets.  If the Company shall declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the "Distributions"), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions.
 
(b)           Purchase Rights.  If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights.
 
(c)           Other Corporate Events.  In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a "Corporate Event"), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate.  Provision made pursuant to the preceding sentence shall be in
a form and substance satisfactory to the Required Holders.  The provisions of
this Section shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
 

 
- 11 -

--------------------------------------------------------------------------------

 

(7)          RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)           Adjustment of Conversion Price upon Issuance of Common Stock.  If
and whenever on or after the Subscription Date, the Company issues or sells, or
in accordance with this Section 7(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding shares of
Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Securities) for a consideration per share (the "New Issuance
Price") less than a price (the "Applicable Price") equal to the Conversion Price
in effect immediately prior to such issue or sale or deemed issuance or sale
(the foregoing a "Dilutive Issuance"), then immediately after such Dilutive
Issuance the Conversion Price then in effect shall be reduced to an amount equal
to the New Issuance Price.  For purposes of determining the adjusted Conversion
Price under this Section 7(a), the following shall be applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 7(a)(i), the "lowest price per share for which one
share of Common Stock is issuable upon exercise of such Options or upon
conversion, exercise or exchange of such Convertible Securities issuable upon
exercise of any such Option" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the granting or sale of the Option, upon exercise
of the Option and upon conversion, exercise or exchange of any Convertible
Security issuable upon exercise of such Option less any consideration paid or
payable by the Company with respect to such one share of Common Stock upon the
granting or sale of such Option, upon exercise of such Option and upon
conversion exercise or exchange of any Convertible Security issuable upon
exercise of such Option.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such shares of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities.
 

 
- 12 -

--------------------------------------------------------------------------------

 

(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share.  For the purposes of this Section 7(a)(ii), the "lowest
price per share for which one share of Common Stock is issuable upon the
conversion, exercise or exchange thereof" shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to one share of Common Stock upon the issuance or sale of the
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of such
Convertible Security and upon conversion, exercise or exchange of such
Convertible Security.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price has been or is to be made pursuant to
other provisions of this Section 7(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
 
(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold.  For purposes of this Section 7(a)(iii), if the terms of any
Option or Convertible Security that was outstanding as of the Subscription Date
are increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.
 

 
- 13 -

--------------------------------------------------------------------------------

 

(iv)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such security on the date of
receipt.  If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be.  The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders.  If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the "Valuation Event"), the fair value of such consideration will be
determined within five (5) Trading Days after the tenth (10th) day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Required Holders.  The determination of such appraiser shall be
final and binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.
 
(v)           Record Date.  If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(b)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company at any time on or after the Subscription Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced.  If the Company at any time on or
after the Subscription Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.
 
(c)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features, but excluding
Excluded Securities), then the Company's Board of Directors will make an
appropriate adjustment in the Conversion Price so as to protect the rights of
the Holder under this Note; provided, that no such adjustment pursuant to this
Section 7(c) will increase the Conversion Price as otherwise determined pursuant
to this Section 7.
 

 
- 14 -

--------------------------------------------------------------------------------

 

(d)           Voluntary Adjustment By Company. The Company may at any time
during the term of this Note reduce the then current Conversion Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
 
(8)           COMPANY INSTALLMENT CONVERSION OR REDEMPTION.  On each Installment
Date, the Company shall pay to the Holder of this Note the Installment Amount
due on such date by converting all or some of such Installment Amount into
Common Stock, provided there has been no Equity Conditions Failure, in
accordance with this Section 8 (a "Company Conversion"); provided, however, that
the Company may, at its option following notice to the Holder as set forth
below, pay the Installment Amount by redeeming such Installment Amount in cash
(a "Company Redemption") or by any combination of a Company Conversion and a
Company Redemption so long as all of the outstanding applicable Installment
Amount due on any Installment Date shall be converted and/or redeemed by the
Company on the applicable Installment Date, subject to the provisions of this
Section 8.
 
(a)                      General.  On or prior to the date which is the
twenty-third (23rd) Trading Day prior to each Installment Date (each, an
"Installment Notice Due Date"), the Company shall deliver written notice (each,
a "Company Installment Notice" and the date all of the holders receive such
notice is referred to as to the "Company Installment Notice Date"), to each
holder of Notes which Company Installment Notice shall (i) either (A) confirm
that the applicable Installment Amount of such holder's Note shall be converted
to Common Stock in whole or in part pursuant to a Company Conversion (such
amount to be converted, the "Company Conversion Amount") or (B) (1) state that
the Company elects to redeem, or is required to redeem in accordance with the
provisions of the Notes, in whole or in part, the applicable Installment Amount
pursuant to a Company Redemption and (2) specify the portion (including Late
Charges, if any, on such amount) which the Company elects or is required to
redeem pursuant to a Company Redemption (such amount to be redeemed, the
"Company Redemption Amount") and the portion (including Late Charges, if any, on
such amount) that is the Company Conversion Amount, which amounts, when added
together, must equal the applicable Installment Amount and (ii) if the
Installment Amount is to be paid, in whole or in part, in Common Stock pursuant
to a Company Conversion, certify that the Equity Conditions have been satisfied
as of the date of the Company Installment Notice.  Each Company Installment
Notice shall be irrevocable.  If the Company does not timely deliver a Company
Installment Notice in accordance with this Section 8, then the Company shall be
deemed to have delivered an irrevocable Company Installment Notice confirming a
Company Conversion and shall be deemed to have certified that the Equity
Conditions in connection with any such conversion on the Company Installment
Notice Date and Installment Date have been satisfied.  Notwithstanding the
foregoing, if the Company delivers, or is deemed to have delivered, a Company
Installment Notice confirming or specifying (as the case may be) a Company
Conversion with respect to all or a portion of the applicable Installment Amount
and the Holder delivers a written notice to the Company prior to the applicable
Installment Date specifying the portion of the applicable Installment Amount
with respect to which such Company Conversion would result in a violation of
Section 3(d)(i) if such Company Conversion were effected (such amount so
specified is referred to herein as the “Specified Amount”), then such Company
Installment Notice shall be deemed to have, at the time it was delivered, (I)
stated that the Company elected a Company Redemption with respect to the
applicable Specified Amount and that the applicable Specified Amount together
with any Company Redemption Amount previously indicated in the applicable
Company Installment Notice will be the applicable Company Redemption Amount on
the applicable Installment Date and (II) confirmed a Company Conversion with
respect to the remaining portion of the applicable Installment Amount equal to
the difference between the applicable Installment Amount and the applicable
Specified Amount.  Except as expressly provided in this Section 8(a), the
Company shall convert and/or redeem the applicable Installment Amount of this
Note pursuant to this Section 8 and the corresponding Installment Amounts of the
Other Notes pursuant to the corresponding provisions of the Other Notes in the
same ratio of the Installment Amount being converted and/or redeemed
hereunder.  The Company Conversion Amount (whether set forth in the Company
Installment Notice or by operation of this Section 8) shall be converted in
accordance with Section 8(b) and the Company Redemption Amount shall be redeemed
in accordance with Section 8(c).  Notwithstanding anything herein to the
contrary, in the event of any partial conversion or redemption of this Note, the
Principal amount converted or redeemed shall be deducted from the final
Installment Amount to be paid hereunder on the final Installment Date.
 

 
- 15 -

--------------------------------------------------------------------------------

 

(b)           Mechanics of Company Conversion.  Subject to Section 3(d), when
the Company delivers a Company Installment Notice and confirms, or is deemed to
have confirmed, in whole or in part, a Company Conversion in accordance with
Section 8(a), then (1) contemporaneously with the delivery of the Company
Installment Notice on the applicable Company Installment Notice Date, the
Company shall deliver to the Holder's account with DTC (or if the Transfer Agent
is not participating in the DTC Fast Automated Securities Transfer Program,
issue and deliver a certificate) such number of shares of Common Stock (the
"Pre-Installment Conversion Shares") equal to the quotient of (x) the Company
Conversion Amount as of the applicable Installment Date divided by (y) the
applicable Company Pre-Installment Conversion Price and (2) on the applicable
Installment Date, the Company shall deliver to the Holder's account with DTC (or
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver a certificate) an additional number of
shares of Common Stock equal to the Installment Balance Conversion Shares;
provided, that the Equity Conditions have been satisfied (or waived in writing
by the Holder) on such Company Installment Notice Date and the Installment Date
and the Holder shall not have delivered to the Company written notice after the
applicable Company Installment Notice Date but prior to the applicable
Installment Date stating that such Company Conversion would result in a
violation of Section 3(d)(i) if such Company Conversion were effected (which
written notice is referred to herein as a “Blocker Notice” and shall specify the
portion of the applicable Installment Amount with respect to which such Company
Conversion would result in a violation of Section 3(d)(i) if such Company
Conversion were effected (such amount so specified is referred to herein as the
“Designated Specified Amount”)).  All Pre-Installment Conversion Shares and
Installment Balance Conversion Shares shall be fully paid and nonassessable
shares of Common Stock (rounded to the nearest whole share).  If the Equity
Conditions are not satisfied as of the Company Installment Notice Date, then
unless the Company has elected to redeem such Installment Amount, the Company
Installment Notice shall indicate that unless the Holder waives the Equity
Conditions, the Installment Amount shall be redeemed.  If the Company confirmed
(or is deemed to have confirmed by operation of Section 8(a)) the conversion of
the applicable Company Conversion Amount, in whole or in part, and there was no
Equity Conditions Failure as of the applicable Company Installment Notice Date
(or is deemed to have certified that the Equity Conditions in connection with
any such conversion have been satisfied by operation of Section 8(a)) but an
Equity Conditions Failure occurred between the applicable Company Installment
Notice Date and any time prior to the applicable Installment Date, the Company
shall provide the Holder a subsequent notice to that effect.  If the Equity
Conditions are not satisfied (or waived in writing by the Holder) during such
period, then at the option of the Holder, the Holder may require the Company to
do any one or more of the following: (i) the Company shall redeem all or any
part designated by the Holder of the Company Conversion Amount (including at the
election of the Holder, such amount converted to Pre-Installment Conversion
Shares in which case the Holder shall return such Pre-Installment Conversion
Shares to the Company) (such designated amount is referred to as the "First
Redemption Amount") (or, if a Blocker Notice was delivered to the Company by the
Holder after the applicable Delivery Date but prior to the applicable
Installment Date, the entire Designated Specified Amount) on such Installment
Date and the Company shall pay to the Holder on such Installment Date, by wire
transfer of immediately available funds, an amount in cash equal to 125% of such
First Redemption Amount (or 100% of the Designated Specified Amount on the
applicable Installment Date solely if the Holder delivered a Blocker Notice to
the Company after the applicable Delivery Date but prior to the applicable
Installment Date) (as applicable), and/or (ii) the Company Conversion shall be
null and void with respect to all or any part designated by the Holder of the
unconverted Company Conversion Amount and the Holder shall be entitled to all
the rights of a holder of this Note with respect to such amount of the Company
Conversion Amount; provided, however, that the Conversion Price for such
unconverted Company Conversion Amount shall thereafter be adjusted to equal the
lesser of (A) the Company Conversion Price as in effect on the date on which the
Holder voided the Company Conversion or (B) the Company Conversion Price as in
effect on the date on which the Holder delivers a Conversion Notice relating
thereto.  If the Company fails to redeem any First Redemption Amount on or
before the applicable Installment Date by payment of such amount on the
applicable Installment Date, then the Holder shall have the rights set forth in
Section 12(a) as if the Company failed to pay the applicable Company Installment
Redemption Price and all other rights under this Note (including, without
limitation, such failure constituting an Event of Default described in Section
4(a)(v)).  Notwithstanding anything to the contrary in this Section 8(b), but
subject to the limitations set forth in Section 3(d), until the Company delivers
Common Stock representing the Company Conversion Amount to the Holder, the
Company Conversion Amount may be converted by the Holder into Common Stock
pursuant to Section 3.  In the event that the Holder elects to convert the
Company Conversion Amount prior to the applicable Installment Date as set forth
in the immediately preceding sentence, the Company Conversion Amount so
converted shall be deducted from the Installment Amounts relating to the
applicable Installment Dates as set forth in the applicable Conversion Notice.
 

 
- 16 -

--------------------------------------------------------------------------------

 

(c)           Mechanics of Company Redemption.  If the Company elects a Company
Redemption in accordance with Section 8, then the Company Redemption Amount
which is to be paid to the Holder on the applicable Installment Date shall be
redeemed by the Company and the Company shall pay to the Holder on such
Installment Date, by wire transfer of immediately available funds, an amount in
cash (the "Company Installment Redemption Price") equal to 100% of the Company
Redemption Amount.  If the Company fails to redeem the Company Redemption Amount
on the applicable Installment Date by payment of the Company Installment
Redemption Price on such date, then at the option of the Holder designated in
writing to the Company (any such designation, a "Conversion Notice" for purposes
of this Note), the Holder may require the Company to convert all or any part of
the Company Redemption Amount at the Company Conversion Price as in effect on
the applicable Installment Date.  Conversions required by this Section 8(c)
shall be made in accordance with the provisions of Section
3(c).  Notwithstanding anything to the contrary in this Section 8(c), but
subject to Section 3(d), until the Company Installment Redemption Price is paid
in full, the Company Redemption Amount may be converted, in whole or in part, by
the Holder into Common Shares pursuant to Section 3.  In the event the Holder
elects to convert all or any portion of the Company Redemption Amount prior to
the applicable Installment Date as set forth in the immediately preceding
sentence, the Company Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Dates or from the
Maturity Amount to be paid on the Maturity Date as set forth in the applicable
Conversion Notice.
 

 
- 17 -

--------------------------------------------------------------------------------

 

(9)         NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
(10)        RESERVATION OF AUTHORIZED SHARES.
 
(a)           Reservation.  Prior to receipt of the Authorized Share Stockholder
Approval, the Company shall reserve out of its authorized and unissued Common
Stock a number of shares of Common Stock for each of the Notes equal to 100% of
the Conversion Rate with respect to the Conversion Amount of each such Note as
of the Issuance Date.  From and after receipt of the Authorized Share
Stockholder Approval, the Company shall reserve out of its authorized and
unissued Common Stock 130% of the number of shares of Common Stock as shall from
time to time be necessary to effect the conversion of all of the Notes then
outstanding at the then applicable Conversion Price.  For so long as any of the
Notes are outstanding, the Company shall take all action necessary to reserve
and keep available out of its authorized and unissued Common Stock, solely for
the purpose of effecting the conversion of the Notes, the number of shares of
Common Stock specified above in this Section 10(a) as shall from time to time be
necessary to effect the conversion of all of the Notes then outstanding;
provided, that at no time shall the number of shares of Common Stock so reserved
be less than the number of shares required to be reserved pursuant hereto (in
each case without regard to any limitations on conversions) (the "Required
Reserve Amount").  The initial number of shares of Common Stock reserved for
conversions of the Notes and each increase in the number of shares so reserved
shall be allocated pro rata among the holders of the Notes based on the
principal amount of the Notes held by each holder at the Closing (as defined in
the Securities Purchase Agreement) or increase in the number of reserved shares,
as the case may be (the "Authorized Share Allocation").  In the event that a
holder shall sell or otherwise transfer any of such holder's Notes, each
transferee shall be allocated a pro rata portion of such holder's Authorized
Share Allocation.  Any shares of Common Stock reserved and allocated to any
Person which ceases to hold any Notes shall be allocated to the remaining
holders of Notes, pro rata based on the principal amount of the Notes then held
by such holders.
 

 
- 18 -

--------------------------------------------------------------------------------

 

(b)           Insufficient Authorized Shares.  If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an "Authorized Share
Failure"), then the Company shall immediately take all action necessary to
increase the Company's authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall either (x) obtain the written
consent of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock and provide each stockholder with an
information statement with respect thereto or (y) hold a meeting of its
stockholders for the approval of an increase in the number of authorized shares
of Common Stock; provided, that if the SEC reviews the (i) proxy statement
contemplated in clause (y) above or (ii) the information statement contemplated
in clause (x) above, then the sixty (60) day period may be extended for an
additional period not to exceed thirty (30) days.  In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders' approval of such
increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the stockholders that they approve such proposal.
 
(11)        REDEMPTIONS.
 
(a)           Mechanics.  The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company's receipt of the Holder's Event of Default Redemption Notice (the "Event
of Default Redemption Date").  If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within five (5) Business
Days after the Company's receipt of such notice otherwise (such date, the
"Change of Control Redemption Date").  In the event of a redemption of less than
all of the Conversion Amount of this Note, the Company shall promptly cause to
be issued and delivered to the Holder a new Note (in accordance with Section
16(d)) representing the outstanding Principal which has not been redeemed.  In
the event that the Company does not pay the applicable Redemption Price to the
Holder within the time period required, at any time thereafter and until the
Company pays such unpaid Redemption Price in full, the Holder shall have the
option, in lieu of redemption, to require the Company to promptly return to the
Holder all or any portion of this Note representing the Conversion Amount that
was submitted for redemption and for which the applicable Redemption Price
(together with any Late Charges thereon) has not been paid.  Upon the Company's
receipt of such notice, (x) the applicable Redemption Notice shall be null and
void with respect to such Conversion Amount, (y) the Company shall immediately
return this Note, or issue a new Note (in accordance with Section 16(d)) to the
Holder representing such Conversion Amount to be redeemed and (z) the Conversion
Price of this Note or such new Notes shall be adjusted to the lesser of (A) the
Conversion Price as in effect on the date on which the applicable Redemption
Notice is voided and (B) the lowest Closing Bid Price of the shares of Common
Stock during the period beginning on and including the date on which the
applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided.  The
Holder's delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company's obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.
 

 
- 19 -

--------------------------------------------------------------------------------

 

(b)           Redemption by Other Holders.  Upon the Company's receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an "Other
Redemption Notice"), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile a copy
of such notice.  If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company's
receipt of the Holder's Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company's receipt of the Holder's
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven Business Day period.
 
(12)        VOTING RIGHTS.  The Holder shall have no voting rights as the holder
of this Note, except as provided by law and as expressly provided in this Note.
 
(13)        COVENANTS.
 
(a)           Rank.  All payments due under this Note shall rank (i) senior to
all the Company’s debt currently outstanding or hereafter created, unless
prohibited by law, other than as set forth in the immediately following clause
(ii); and (ii) pari passu with and be of equal priority to the: (x) 12%
promissory notes that the Company issued on December 8, 2008, January 30, 2009,
May 4, 2009 and June 12, 2009 and (y) all Other Notes, provided, that the terms
of such Indebtedness set forth in clauses (x) and (y) above are not increased,
amended, modified, changed or extended on or after the Issuance Date.
 

 
- 20 -

--------------------------------------------------------------------------------

 

(b)           Incurrence of Indebtedness.  So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than: (i) Indebtedness set forth on Schedule 3(s) to the
Securities Purchase Agreement, provided, that the terms of such Indebtedness are
not increased, amended, modified, changed or extended on or after the Issuance
Date; (ii) Indebtedness evidenced by this Note and the Other Notes; (iii)
unsecured Indebtedness incurred by the Company that is made expressly
subordinate in right of payment to the Indebtedness evidenced by this Note, as
reflected in a written agreement acceptable to the Required Holders and approved
by the Required Holders in writing, and which Indebtedness does not provide at
any time for (A) the payment, prepayment, repayment, repurchase or defeasance,
directly or indirectly, of any principal or premium, if any, thereon until
ninety-one (91) days after the Maturity Date or later and (B) total interest and
fees at a rate in excess of 8% per annum; (iv) trade payables incurred in the
ordinary course of business consistent with past practice; and (v) Indebtedness
contemplated to be incurred by Jade Pharmaceuticals Inc. (the "Jade
Indebtedness") and NuVax Therapeutics, Inc. (the "NuVax Indebtedness") as set
forth on Schedule 13(g) hereto; provided, that (w) the aggregate amount of Jade
Indebtedness or NuVax Indebtedness outstanding at any one time shall not exceed
$2,000,000 for each of the Jade Indebtedness and the NuVax Indebtedness, (x)
neither the Jade Indebtedness nor the NuVax Indebtedness shall at any time be
incurred, guaranteed or assumed by the Company; (y) if either the Jade
Indebtedness or the NuVax Indebtedness is, directly or indirectly, convertible
or exchangeable into shares of Common Stock, then the terms of such conversion
or exchange shall be subject to the terms and provisions of Section 7 hereof;
and (z) if the issuance of any shares of Common Stock upon any conversion or
exchange provided for in the immediately preceding clause (y) requires prior
stockholder approval in accordance with the rules or regulations of the
Principal Market, then the Company shall not convert or exchange such
Indebtedness into shares of Common Stock and shall not issue shares of Common
Stock in connection with such conversion or exchange prior to such stockholder
approval.
 
(c)           Existence of Liens.  So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, "Liens") other than Permitted Liens.
 
(d)           Cash Dividend.  So long as this Note is outstanding, the Company
shall not, and the Company shall not permit any of its Subsidiaries to, directly
or indirectly, pay cash dividends or distributions on any equity securities of
the Company or of its Subsidiaries.
 
(e)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note, the Other Notes, the Jade Indebtedness and
the NuVax Indebtedness), whether by way of payment in respect of principal of
(or premium, if any) or interest on, such Indebtedness.
 
(f)           Restriction on Redemption.  Until all of the Notes have been
converted, redeemed or otherwise satisfied in accordance with their terms, the
Company shall not, directly or indirectly, redeem or repurchase its capital
stock without the prior express written consent of the Required Holders.
 
(g)           Change in Nature of Business.  The Company shall not make, or
permit any of its Subsidiaries to make, any change in the nature of its business
as described in the Company's most recent annual report filed on Form 10-K with
the SEC.  The Company shall not modify its purpose or, other than as set forth
in Schedule 13(g), which is incorporated herein by reference, the Company shall
not modify its corporate structure.
 

 
- 21 -

--------------------------------------------------------------------------------

 

(h)           Intellectual Property.  The Company shall not, and the Company
shall not permit any of its Subsidiaries, directly or indirectly, to encumber or
allow any Liens on, any of its copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of the Company and its Subsidiaries connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, other than Permitted Liens.
 
(i)           Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.
 
(j)           Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
(k)           Maintenance of Insurance.  The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
(l)            Transactions with Affiliates.  The Company shall not, nor shall
it permit any of its Subsidiaries to, enter into, renew, extend or be a party
to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice (except as set forth in Schedule 13(g)) and
necessary or desirable for the prudent operation of its business, for fair
consideration and on terms no less favorable to it or its Subsidiaries than
would be obtainable in a comparable arm's length transaction with a Person that
is not an Affiliate thereof.
 
(m)          Cash Reserve.  So long as this Note is outstanding, the Company
shall maintain in its bank accounts at all times no less than $2,250,000 in
unrestricted cash that is not subject to any Liens.
 

 
- 22 -

--------------------------------------------------------------------------------

 

(n)           Distributions to Subsidiaries.  So long as this Note is
outstanding, the Company shall not make any payments, transfers or other
distributions of cash, cash equivalents, any property or any other assets of the
Company to Jade Pharmaceuticals Inc. or NuVax Therapeutics, Inc.
 
(o)           First Installment Date Payment.  The Company and the Holder hereby
agree that the Company shall redeem the whole applicable Installment Amount in
connection with the first Installment Date and the Company shall pay the Holder
in cash, in immediately available funds, such Installment Amount on March 1,
2011 and the Company shall not be entitled or required to provide any notice to
the Holder in connection with such Installment Amount.
 
(14)        VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The written consent
of the Required Holders shall be required for any change or amendment to any of
the Notes, unless the change shall only effect the Holder and the Company shall
have offered such change to all holders of Notes and complied with the
requirement of the third to last sentence of Section 9(e) of the Securities
Purchase Agreement, in which case only the consent of the Holder is required.
 
(15)        TRANSFER.  This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company.
 
(16)        REISSUANCE OF THIS NOTE.
 
(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
16(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less then the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 16(d)) to the Holder representing the outstanding Principal not being
transferred.  The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 16(d)) representing the outstanding Principal.
 
(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 16(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 

 
- 23 -

--------------------------------------------------------------------------------

 

(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 16(a) or Section 16(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Late Charges, if any, on the Principal of this Note, from the
Issuance Date.
 
(17)        REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
(18)        PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys' fees and disbursements.
 
(19)        CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof.  The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
 

 
- 24 -

--------------------------------------------------------------------------------

 

(20)        FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
(21)        DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price or the arithmetic calculation of the Conversion Rate, the
Conversion Price or any Redemption Price, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within one (1) Business
Day of receipt, or deemed receipt, of the Conversion Notice or Redemption Notice
or other event giving rise to such dispute, as the case may be, to the
Holder.  If the Holder and the Company are unable to agree upon such
determination or calculation within one (1) Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within one Business Day submit via facsimile (a) the disputed
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price to an independent, reputable investment bank selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld, or (b) the disputed arithmetic calculation of the Conversion Rate,
Conversion Price or any Redemption Price to the Company's independent, outside
accountant.  The Company shall cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations.  Such
investment bank's or accountant's determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.  The party
whose calculation is furthest from the investment bank's or accountant's
determination or calculation, as the case may be, shall be obligated to pay the
fees and expenses of such investment bank or accountant.
 
(22)        NOTICES; PAYMENTS.
 
(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement.  The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company shall
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 

 
- 25 -

--------------------------------------------------------------------------------

 

(b)           Payments.  Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Note, such payment shall be made in lawful money of the United States of America
by a check drawn on the account of the Company and sent via overnight courier
service to such Person at such address as previously provided to the Company in
writing (which address, in the case of each of the Purchasers, shall initially
be as set forth on the Schedule of Buyers attached to the Securities Purchase
Agreement); provided, that the Holder may elect to receive a payment of cash via
wire transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder's wire transfer
instructions.  Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day.  Any amount of Principal or
other amounts due under the Transaction Documents which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of twenty four percent (24%)
per annum from the date such amount was due until the same is paid in full
("Late Charge").
 
(23)        CANCELLATION.  After all Principal and other amounts at any time
owed on this Note have been paid in full, this Note shall automatically be
deemed canceled, shall be surrendered to the Company for cancellation and shall
not be reissued.
 
(24)       WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.
 
(25)       GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company's obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 

 
- 26 -

--------------------------------------------------------------------------------

 

(26)        CURRENCY.  All principal, interest and other amounts owing under
this Note or any Transaction Document that, in accordance with their terms, are
paid in cash shall be paid in US dollars.  All amounts denominated in other
currencies shall be converted in the US dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation.
 
(27)        SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
(28)        CERTAIN DEFINITIONS.  For purposes of this Note, the following terms
shall have the following meanings:
 
(a)           "Affiliate" means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that "control" of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
(b)          "Approved Stock Plan" means any stock option plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company; provided that the issuance price, exercise
price or deemed issuance or exercise price, for any securities issued pursuant
to such a plan is equal to or exceeds the then existing exercise price for the
Series A Warrants (as defined in the Securities Purchase Agreement).
 
(c)           "Bloomberg" means Bloomberg Financial Markets.
 
(d)          "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(e)           "Change of Control" means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.
 

 
- 27 -

--------------------------------------------------------------------------------

 

(f)           "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the "pink sheets" by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 21.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction during the
applicable calculation period.
 
(g)          "Closing Date" shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement.
 
(h)          "Company Conversion Price" means as of any date of determination,
that price which shall be the lowest of (i) the applicable Conversion Price,
(ii) the applicable Company Pre-Installment Conversion Price and (iii) the
Market Price as of the applicable Installment Date.
 
(i)           "Company Pre-Installment Conversion Price" means, with respect to
any Company Installment Notice Date, that price which shall be the lower of (i)
the applicable Conversion Price and (ii) the Market Price as of the applicable
Company Installment Notice Date.
 
(j)           "Contingent Obligation" means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 

 
- 28 -

--------------------------------------------------------------------------------

 

(k)           "Conversion Shares" means shares of Common Stock issuable by the
Company upon the conversion of any of the Notes.
 
(l)           "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
(m)         "Eligible Market" means the Principal Market, The New York Stock
Exchange, Inc., The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ
Global Select Market, or the OTC Bulletin Board.
 
(n)          "Equity Conditions" means each of the following conditions:  (i) on
each day during the period beginning thirty (30) Trading Days prior to the
applicable date of determination and ending on and including the applicable date
of determination (the "Equity Conditions Measuring Period"), either (x) the
Registration Statement (as defined in the Registration Rights Agreement, the
"Registration Statement") filed pursuant to the Registration Rights Agreement
shall be effective and available for the resale of all remaining Registrable
Securities in accordance with the terms of the Registration Rights Agreement and
there shall not have been any Grace Periods (as defined in the Registration
Rights Agreement) or (y) all shares of Common Stock issuable upon conversion of
the Notes and exercise of the Warrants shall be eligible for sale without
restriction and without the need for registration under any applicable federal
or state securities laws, including but not limited to Rule 144 under the
Securities Act of 1933 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) under the Securities Act of 1933; (ii) on
each day during the Equity Conditions Measuring Period the Common Stock is
designated for quotation on the Principal Market or any other Eligible Market
and shall not have been suspended from trading on such exchange or market (other
than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by such exchange or market been threatened,
commenced or pending either (A) in writing by such exchange or market or (B) by
falling below the then effective minimum listing maintenance requirements of
such exchange or market; (iii) on each day during the Equity Conditions
Measuring Period, the Company shall have delivered Conversion Shares upon
conversion of the Notes and Warrant Shares upon exercise of the Warrants to the
holders on a timely basis as set forth in Section 3(c) hereof (and analogous
provisions under the Other Notes) and Sections 1(a) of the Warrants; (iv) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating Section 3(d)(i)
and (ii) hereof and the rules or regulations of the Principal Market or any
other applicable Eligible Market; (v) during the Equity Conditions Measuring
Period, the Company shall not have failed to timely make any payments within
five (5) Business Days of when such payment is due pursuant to any Transaction
Document; (vi) during the Equity Conditions Measuring Period, there shall not
have occurred either (A) the public announcement of a pending, proposed or
intended Fundamental Transaction which has not been abandoned, terminated or
consummated, (B) an Event of Default or (C) an event that with the passage of
time or giving of notice would constitute an Event of Default; (vii) the Company
shall have no knowledge of any fact that would cause (x) the Registration
Statements required pursuant to the Registration Rights Agreement not to be
effective and available for the resale of all remaining Registrable Securities
in accordance with the terms of the Registration Rights Agreement or (y) any
shares of Common Stock issuable upon conversion of the Notes and shares of
Common Stock issuable upon exercise of the Warrants not to be eligible for sale
without restriction pursuant to Rule 144 and without the requirement to be in
compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
1933 Act and any applicable state securities laws; (viii) the Company otherwise
shall have been in compliance with and shall not have breached any provision,
covenant, representation or warranty of any Transaction Document; (ix) the
Principal Market Stockholder Approval and the Authorized Share Stockholder
Approval shall have occurred; and (x) immediately prior to and after the
issuance by the Company of Pre-Installment Conversion Shares and
Post-Installment Conversion Shares, the Company shall have available out of its
authorized and unissued Common Stock 100% of the number of shares of Common
Stock as shall from time to time be necessary to effect the conversion of all of
the Notes then outstanding at the then applicable Conversion Price and to effect
the exercise of all of the Warrants then outstanding at the then applicable
Exercise Price (as defined in the Warrant).
 

 
- 29 -

--------------------------------------------------------------------------------

 

(o)           "Equity Conditions Failure" means that on any day during the
period commencing ten (10) Trading Days prior to the applicable date of
determination through the applicable date of determination, the Equity
Conditions have not been satisfied (or waived in writing by the Holder).
 
(p)           "Exchange Rate" means, in relation to any amount of currency to be
converted into US dollars pursuant to this Note, the US dollar exchange rate as
published in the Wall Street Journal on the relevant date of calculation (it
being understood and agreed that where an amount is calculated with reference
to, or over, a period of time, the date of calculation shall be the final date
of such period of time).
 
(q)           "Excluded Securities" means any shares of Common Stock issued or
issuable: (i) in connection with any Approved Stock Plan; provided that the
option term, exercise price or similar provisions of any issuances pursuant to
such Approved Stock Plan are not amended, modified or changed on or after the
Subscription Date; (ii) upon exercise of any of the Warrants or conversion of
any of the Other Notes, provided, that neither the terms of the Other Notes nor
the terms of the Warrants are amended, modified or changed on or after the
Subscription Date to lower the conversion price, amortization price or exercise
price of any such securities, to extend the term of any such securities or
otherwise in any manner that adversely affects, or could reasonably be expected
to adversely affect, the Holder; (iii) in connection with up to 1,163,793
warrants issued to the Placement Agent on the terms set forth on Schedule
4(n)(i)(5) of the Securities Purchase Agreement; provided that the terms of such
warrants are not amended, modified or changed on or after the date hereof to
lower the exercise price, extend the term thereof or otherwise in any other
matter that adversely affects, or could reasonably be expected to adverse affect
the Holder and provided, further, that the shares of Common Stock underlying
such warrants are not reserved by the Company out of the authorized and unissued
shares of Common Stock and are not issuable or issued until the Company obtains
the Principal Market Stockholder Approval and the Authorized Share Stockholder
Approval; and provided, further, that the shares of Common Stock underlying such
warrants are not registered until all of the Registrable Securities are
registered; (iv) upon exercise of any Options or Convertible Securities which
are outstanding on the day immediately preceding the Subscription Date, provided
that the terms of such Options or Convertible Securities are not amended,
modified or changed on or after the Subscription Date to lower the conversion
price, amortization price or exercise price of any such securities, to extend
the term of any such securities or otherwise in any manner that adversely
affects, or could reasonably be expected to adverse affect, the Holder; and (v)
in connection with mergers, acquisitions, strategic licensing arrangements,
strategic business partnerships or joint ventures, in each case with
non-affiliated third parties and otherwise on an arm's-length basis, the purpose
of which is not to raise additional capital; provided, that such third parties
are not granted any registration rights.  Notwithstanding the foregoing, any
Common Stock issued or issuable to raise capital for the Company or its
Subsidiaries, directly or indirectly, in connection with any transaction
contemplated by clause (v) above, including, without limitation, securities
issued in one or more related transactions or that result in similar economic
consequences, shall not be deemed to be Excluded Securities.
 

 
- 30 -

--------------------------------------------------------------------------------

 

(r)           "Fundamental Transaction" means that (A) the Company shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Person or Persons, or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than the 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), (v) reorganize,
recapitalize or reclassify its Common Stock or (B) any "person" or "group" (as
these terms are used for purposes of Sections 14(d) and 15(d) of the Exchange
Act) is or shall become the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock.
 
(s)           "GAAP" means United States generally accepted accounting
principles, consistently applied.
 
(t)           "Holder Pro Rata Amount" means a fraction (i) the numerator of
which is the Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate principal amount of all Notes issued to
the initial purchasers pursuant to the Securities Purchase Agreement on the
Closing Date.
 

 
- 31 -

--------------------------------------------------------------------------------

 

(u)           "Indebtedness" of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) "capital leases" in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
(v)           "Installment Amount" means with respect to any Installment Date,
the lesser of (A) the product of (i) $843,750 multiplied by (ii) the Holder Pro
Rata Amount and (B) the outstanding Principal amount under this Note as of such
Installment Date, as any such Installment Amount may be reduced pursuant to the
terms of this Note, whether upon conversion, redemption or otherwise, together
with, in each case the sum of any accrued and unpaid accrued and unpaid Late
Charges, if any, with respect to such Principal amount.  In the event the Holder
shall sell or otherwise transfer any portion of this Note, the transferee shall
be allocated a pro rata portion of each unpaid Installment Amount hereunder.
 
(w)           "Installment Balance Conversion Shares" means, for any Installment
Date, a number of shares of Common Stock equal to (i) the Post-Installment
Conversion Shares for such date minus (ii) the amount of any Pre-Installment
Conversion Shares delivered in respect of the applicable Installment Date;
provided, that in the event that the amount of Pre-Installment Conversion Shares
exceeds the Post-Installment Shares for such date, the Installment Balance
Conversion Shares shall equal zero (0) for such date.
 
(x)           "Installment Date" means the first (1st) Business Day of each
month beginning on March 1, 2011 through and including the Maturity Date.
 
(y)           "Market Price" means 90% of the arithmetic average of the six (6)
lowest Weighted Average Prices of the shares of Common Stock during the twenty
(20) consecutive Trading Day period ending two (2) Trading Days immediately
preceding such date (the "Measuring Period").  All such determinations to be
appropriately adjusted for any stock split, stock dividend, stock combination or
other similar transaction during such Measuring Period.
 
(z)           "Options" means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 

 
- 32 -

--------------------------------------------------------------------------------

 

(aa)         "Option Value" means the value of an Option based on the Black and
Scholes Option Pricing model obtained from the "OV" function on Bloomberg
determined as of the day prior to the public announcement of the applicable
Option for pricing purposes and reflecting (i) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of the applicable Option as of the applicable date of determination, (ii) an
expected volatility equal to the greater of 100% and the 100 day volatility
obtained from the HVT function on Bloomberg as of the day immediately following
the public announcement of the applicable Option, (iii) the underlying price per
share used in such calculation shall be the highest Weighted Average Price
during the period beginning on the day prior to the execution of definitive
documentation relating to the issuance of the applicable Option and the public
announcement of such issuance and (iv) a 360 day annualization factor.
 
(bb)        "Parent Entity" of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
(cc)         "Permitted Liens" means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen's liens, mechanics' liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company's business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, and (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(ix).
 
(dd)        "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(ee)         "Post-Installment Conversion Shares" means, for any Installment
Date, that number of shares of Common Stock equal to the applicable Company
Conversion Amount on such Installment Date divided by the Company Conversion
Price (without taking into account the delivery of any Pre-Installment
Conversion Shares), rounded up to the nearest whole share of Common Stock.
 

 
- 33 -

--------------------------------------------------------------------------------

 

(ff)          "Principal Market" means NYSE Amex.
 
(gg)        "Redemption Notices" means, collectively, the Event of Default
Redemption Notices and the Change of Control Redemption Notices, each of the
foregoing, individually, a Redemption Notice.
 
(hh)        "Redemption Prices" means, collectively, the Event of Default
Redemption Price and the Change of Control Redemption Price, each of the
foregoing, individually, a Redemption Price.
 
(ii)           "Registration Rights Agreement" means that certain registration
rights agreement dated as of the Subscription Date by and among the Company and
the initial holders of the Notes relating to, among other things, the
registration of the resale of the Common Stock issuable upon conversion of the
Notes and exercise of the Warrants.
 
(jj)           "Required Holders" means the holders of Notes representing at
least sixty (60%) of the aggregate principal amount of the Notes then
outstanding.
 
(kk)         "SEC" means the United States Securities and Exchange Commission.
 
(ll)           "Securities Purchase Agreement" means that certain securities
purchase agreement dated as of the Subscription Date, by and among the Company
and the initial holders of the Notes pursuant to which the Company issued the
Notes and Warrants.
 
(mm)       "Subscription Date" means January 30, 2011.
 
(nn)        "Successor Entity" means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person's Parent Entity.
 
(oo)        "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
 

 
- 34 -

--------------------------------------------------------------------------------

 

(pp)        "Voting Stock" of a Person means capital stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time capital stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).
 
(qq)        "Warrants" has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.
 
(rr)          "Warrant Shares" means shares of Common Stock issuable by the
Company upon the conversion of any of the Warrants.
 
(ss)         "Weighted Average Price" means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its "Volume at Price" functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the "pink sheets" by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.).  If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder.  If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 21.  All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction during the applicable
calculation period.
 

 
- 35 -

--------------------------------------------------------------------------------

 

(29)           DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Report of Foreign Issuer on
Form 8-K or otherwise.  In the event that the Company believes that a notice
contains material, nonpublic information relating to the Company or its
Subsidiaries, the Company so shall indicate to such Holder contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holder shall be allowed to presume that all matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries.
 
[Signature Page Follows]
 

 
- 36 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
  

 
RADIENT PHARMACEUTICALS CORPORATION
   
 
By:
      
   
Name:
   
Title:


 

--------------------------------------------------------------------------------

 

EXHIBIT I


RADIENT PHARMACEUTICALS CORPORATION
CONVERSION NOTICE
 
Reference is made to the Convertible Note (the "Note") issued to the undersigned
by Radient Pharmaceuticals Corporation, a Delaware corporation (the
"Company").  In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock par value par value $0.001 per share
(the "Common Stock") of the Company, as of the date specified below.
 
Date of Conversion:
___________________________________________________________________________
 
Aggregate Conversion Amount to be converted:
_____________________________________________________
 
Please confirm the following information:
 
Conversion Price:
____________________________________________________________________________
 
Number of shares of Common Stock to be issued:
____________________________________________________
 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
 
Issue to: 
___________________________________________________________________________________
 
                              
___________________________________________________________________________________ 
 
                               ___________________________________________________________________________________   
 
Facsimile Number: 
____________________________________________________________________________
 
Tax ID or SS#:
_______________________________________________________________________________
 
Authorization:
_______________________________________________________________________________
 
By:
____________________________________________________________________________________
 
  Title:
________________________________________________________________________________
 
Dated:
____________________________________________________________________________________________
 
Account Number:
____________________________________________________________________________
  (if electronic book entry transfer)
 
Transaction Code Number:
_____________________________________________________________________
  (if electronic book entry transfer)

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
Corporate Stock Transfer, Inc. to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
January [__], 2011 from the Company and acknowledged and agreed to by Corporate
Stock Transfer, Inc.
  

 
RADIENT PHARMACEUTICALS CORPORATION
   
     
By:
      
   
Name:
   
Title:

 

 

--------------------------------------------------------------------------------

 